Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the polypeptides consisting of SEQ ID NO: 1-58 are not disclosed in the prior art.  Knutson et al (Journal of Clinical Investigation, 2001, Vol. 107, pp. 477-484, reference of the IDS filed 5-09-2022) teaches immunization of patients with ovarian cancer by injection of the her2/neu derived peptides of p369-p384 and p971-p984, wherein the peptides were solubilized in buffer and mixed with rhu-GM-CSF which can be considered an adjuvant (page 478, first paragraph labeled “Clinical Trial”).  The p369-p384 peptide of Knutson et al has 16 resides in common with instant SEQ ID NO:16:

Title:          US-15-781-393A-16
Perfect score:  140
Sequence:       1 NIQEFAGCKKIFGSLAFLPESFDGDP 26

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 18 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_05212022_152959.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      81   57.9     18  1  AASEQ2_05212022_152959                      




                                    ALIGNMENTS


RESULT 1
AASEQ2_05212022_152959

  Query Match             57.9%;  Score 81;  DB 1;  Length 18;
  Best Local Similarity   94.1%;  
  Matches   16;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy         10 KIFGSLAFLPESFDGDP 26
              |||||||||||| ||||
Db          1 KIFGSLAFLPESEDGDP 17


The p971-p984 peptide of Knutson et al has 14 resides in common with instant SEQ ID NO:33:
Title:          US-15-781-393A-33
Perfect score:  143
Sequence:       1 SECRPRFRELVSEFSRMARDPQRFVVIQ 28

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 14 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_05212022_153154.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      69   48.3     14  1  AASEQ2_05212022_153154                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_05212022_153154

  Query Match             48.3%;  Score 69;  DB 1;  Length 14;
  Best Local Similarity   100.0%;  
  Matches   14;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          9 ELVSEFSRMARDPQ 22
              ||||||||||||||
Db          1 ELVSEFSRMARDPQ 14

However, there are no teachings in the prior art regarding the use of peptides consisting of the entirety SEQ ID NO:16 or SEQ ID NO: 33, admixed with an adjuvant. 

Note: the citations of Karosiene et al and Nielsen et al on the IDS filed 5-09-2022 have been lined-through because these citations have already been cited on the IDS of 10-15-2018.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643